EXAMINER’S AMENDMENT
LISTING OF CLAIMS

4. (Currently amended) The infrared-based road surface monitoring system according to claim 2, wherein the blocking structure is provided to be located at a focal plane of the lens.

5. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the infrared spotlight assembly further comprises a lens holder, and the lens is mounted on the lens holder.

6. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the infrared spotlight assembly further comprises a heat sink, and the heat sink is mounted on a back face of the infrared light source.

7. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the blocking structure is a grating.

8. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the blocking structure has several parallel strip-shaped light-transmission holes thereon and is located at a projection exit of the infrared rays.

10. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the blocking structure is a light guiding plate transmitting light at intervals using refraction of the lens.

13. (Currently amended) The infrared-based road surface monitoring system according to claim [2]1, wherein the infrared spotlight assembly is configured to be arranged on the vehicle lamp at one side of the automobile, and the infrared rays are converted by the blocking structure into horizontal stripes or vertical stripes; the camera is arranged on the other side of the automobile, and configured to capture the light pattern with the horizontal stripes or the vertical stripes irradiated onto the road surface.

/FRANK F HUANG/Primary Examiner, Art Unit 2485